Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.

MONGER FAMILY LIMITED PARTNERSHIP
a Colorado limited partnership,

       Plaintiff,

v.

PETER J. SCULLY, an individual; UNITED WHOLESALE MORTGAGE, LLC D/B/A United
Wholesale Mortgage, a Michigan limited liability company; KARL D. KJOLHEDE and
SUSAN B. KJOLHEDE, individuals; WELLS FARGO BANK, N.A., a national banking
association, and THE PUBLIC TRUSTEE OF THE COUNTY OF ROUTT, COLORADO.

       Defendants.

                                          COMPLAINT

       Plaintiff Monger Family Limited Partnership (“MFLP”), by and through its attorneys,

brings this action against Peter J. Scully, United Wholesale Mortgage, LLC, Karl D. Kjolhede,

Susan B. Kjolhede, Wells Fargo Bank, N.A., the Public Trustee of the County of Routt, Colorado,

Yampa Valley Electric Association, and all unknown persons who may claim an interest in the

real property that is the subject matter of this action (the “Defendants”) and alleges as follows:

                               NATURE OF THE COMPLAINT

       1.      For over 100 years, MFLP and the ancestors of the Monger family have used a road

that crosses the properties owned by Defendants Scully and Kjolhede to access a ranch now owned

by MFLP for which there is no other means of access. Recently, Defendants Scully and Kjolhede

disputed the scope of MFLP’s right to use the road. MFLP seeks a declaratory judgment of MFLP’s

right-of-way or (in the alternative) easement to use the road for all purposes of a public road.
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 2 of 15




                         PARTIES, JURISDICTION, AND VENUE

       2.     MFLP is a Colorado limited partnership with its principal place of business in

Colorado and is the owner of Tract 111 in Sections 24 and 25 and Lots 5, 6 and 7 in Section 25;

Township 7 North, Range 86 West and Lot 4 and E1/2SW1/4 of Section 19; and Lots 1 and 2 of

Section 30, Township 7 North, Range 85 West, located in Routt County, Colorado (“Monger

Ranch”).

       3.     Defendant Peter J. Scully is a resident of Colorado and is the owner of Tract 109,

Section 24, Township 7 North, Range 86 West, County of Routt, Sate of Colorado (“Scully

Parcel”).

       4.     Defendants Routt County Public Trustee and United Wholesale Mortgage LLC, a

Michigan limited liability company doing business in the State of Colorado, may claim an interest

in the subject matter of this action under the Deed of Trust executed by Defendant Scully and

recorded on July 16, 2019 at Reception No. 801164 in the real property records of Routt County

Colorado.

       5.     Defendants Karl D. Kjolhede and Susan B. Kjolhede are residents of Colorado and

are the owners of the SE1/4SE1/4 of Section 23, Township 7 North, Range 86 West, County of

Routt, Sate of Colorado (“Kjolhede Parcel”).

       6.     Defendants Routt County Public Trustee and Well Fargo Bank, N.A. may claim an

interest in the subject matter of this action under the Deed of Trust executed by Defendants

Kjolhede and recorded on June 13, 2013 at Reception No. 738880 in the real property records of

Routt County Colorado.




                                               2
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 3 of 15




        7.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

and supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s related claims under

state law.

        8.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391 because all Defendants

reside or conduct business in Colorado and the property at issue is located in Colorado.

                                  FACTUAL BACKGROUND

        9.     Access to the Monger Ranch was and still is provided by a road (the “Monger

Access Road”) which runs its course from its connection to Routt County Road 46 (a road

maintained by Routt County) eastward for approximately three quarters of a mile across the

Kjolhede Parcel and the Scully Parcel to the eastern border of a parcel (“BLM Parcel”) owned by

the Bureau of Land Management (“BLM”). See Parcel Map, attached hereto as Exhibit A. MFLP

holds a grazing permit on the BLM Parcel. Access across the BLM Parcel to the Monger Ranch is

not in dispute and is not part of the subject matter of this action. This action is not filed to quiet

title to an estate or interest claimed by the United States under the Quiet Title Act 28 U.S.C. 2409a.

This action only involves MFLP’s right to use that portion of road as constructed across the lands

owned by Defendants Scully and Kjolhede and which is referred to herein as the Monger Access

Road.

        10.    In 1902, the State of Colorado (the State Board of Land Commissions) was issued

a serial patent for many parcels in Routt and Moffat Counties, including the Kjolhede Parcel.

        11.    Sometime in about 1907 or 1908, William Hardy made entry on to the public

domain and established a homestead on what would become part of the Monger Ranch and, on

information and belief, started using the Monger Access Road for access to his homestead.



                                                  3
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 4 of 15




       12.     In July of 1908, a petition was presented to the Routt County Board of

Commissioners to propose the dedication of a right of way to Routt County for a new road to be

constructed to be called “Trull Creek Road” across the Kjolhede Parcel, the Scully Parcel, the

BLM parcel, the Monger Ranch and other lands further to the east.. The Road Viewers’ Report

contained a specific metes and bounds legal description of “Trull Creek Road” starting on Deep

Creek Road (now Routt County 46) in Section 25 and going through Section 24 to what now the

BLM parcel. See 1908 Minutes, attached hereto as Exhibit B. The map of the proposed “Trull

Creek Road” showed the proposed right-of-way being on the north line of Section 25. See Trull

Creek Road Map, attached hereto as Exhibit C. The petition was approved on October 7, 1908.

       13.     Sometime around 1908 the Monger Access Road was constructed across the

Kjolhede Parcel and the Scully Parcel to the BLM parcel.

       14.     After the road was constructed and continuing for a period exceeding 20 years, the

public and one of MFLP’s predecessors, William Hardy and his successors, used the Monger

Access Road across the Kjolhede Parcel and the Scully Parcel, as constructed, as a public road.

Mail was delivered by horse from the east. Children travelled the road to get to a schoolhouse

located in the Elk River Valley.

       15.     During this time period, the Kjolhede Parcel and the Scully Parcel remained in the

public domain.

       16.     On October 28, 1909 a United States patent was issued to William Hardy for the

E1/2SW1/4 and Lot 4, Section 19 and Lot 1 of Section 30, T7N, R85W (“Hardy Parcel”) which

later became part of the Monger Ranch. See 1909 Land Patent, attached hereto as Exhibit D.




                                               4
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 5 of 15




       17.      On April 9, 1913, the minutes of the Routt County Board of Commissioners stated:

“Clerk ordered to notify Road overseers to open the following roads to public travel; The Trull

Creek Road, the Lower Cow Creek Road and the Ginter Road.” See 1913 Minutes, attached hereto

as Exhibit E.

       18.      Continuing during this approximate time frame, Adaline M. Monger and John P.

Monger entered and established homesteads on lands that would become part of the Monger

Ranch. And during this approximate time frame, William Hardy and his successors, Adaline M.

Monger and John P. Monger continued using the Monger Access Road across the Kjolhede Parcel

and the Scully Parcel, as constructed, as a public road for access to the Monger Ranch for

residential and agricultural purposes and the Scully Parcel and the Kjolhede Parcel were still in

the public domain.

       19.      In 1920 and 1928, the United States issued two land patents, one to Adaline M.

Monger and one to John P. Monger, for portions of the Monger Ranch. See Monger Land Patents,

attached hereto as Exhibit F.

       20.      During this approximate time and in particular on May 4, 1921, the Monger Access

Road across the Kjolhede Parcel and the Scully Parcel was open and being used by the public, the

Monger family and MFLP’s predecessors to access the BLM parcel and Monger Ranch for

residential and agricultural purposes from what is now known Routt County Road 46. On May 4,

1921, the Kjolhede Parcel and the Scully Parcel remained in the public domain. In 1921, the United

States government completed a re-survey of the township. See United States Independent

Resurvey, and the Supplemental Diagram, adopted August 1, 1922, attached hereto as Exhibit G.




                                                5
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 6 of 15




Notably, the Resurvey shows (i) the Scully Parcel is labeled on the survey as “vacant public lands”,

and (2) a “house” and a “barn” located on the Monger Ranch.

       21.     William Hardy maintained a cabin on property that became the Monger Ranch.

The cabin was occupied as residence at various times. The Monger Ranch at one time had three

buildings that were occupied at various times as residences and two barns.

       22.     On March 13, 1927, the United States issued a land patent to the predecessor of

Defendant Scully that included the land he presently owns. See 1927 Land Patent, attached hereto

as Exhibit H. Just prior to the patent, the Monger Access Road as it exists across lands now owned

by Defendant Scully had both been declared as open for public use and were in fact being used by

the public and the MFLP’s predecessors in interest and the Scully Parcel was in the public domain.

       23.     In about 1928 a dispute arose between the farmers and sheep ranchers in the Deep

Creek valley and the cattle ranchers in the Elk River valley, principally as a result of free ranging

cattle moving up from the Elk River area over Trull Creek Road and into the crop lands in the

Deep Creek area and specifically on the Monger Ranch. A suit was even filed for the division of

the open range.

       24.     In order to fence out the free-range cattle coming up from the Elk River valley, in

1930 a petition to vacate Trull Creek Road was filed with the Board of County Commissioners.

The petition was signed by several freeholders, including J. P. Monger, the predecessor of MFLP,

and Mrs. W. R. Gray a/k/a Kate Gray, the predecessor in interest of Defendants Kjolhede and

Mr. W. R. Gray, the predecessor of Defendant Scully. The petitioners affirmatively represented to

the Board of County Commissioners that “there is no lands adjoining this road occupied for farm




                                                 6
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 7 of 15




and ranch purposes, which will be left without a public road should this highway be abandoned

and vacated.” See 1930 Vacation, attached hereto as Exhibit I.

       25.     The vacation petition was approved March 3, 1930. The petition described the right

of way in the vicinity at issue to be vacated as being located along the “N. line of Section 25.” The

vacation ordinance did not include the metes and bounds description of the Monger Access Road

right of way in Sections 26 and 24 that were contained in the documents under which the right of

way was created.

       26.     Continuing after March 3, 1930 for a period exceeding 18 years, MFLP’s

predecessors and MFLP used the Monger Access Road, as constructed across the Kjolhede Parcel

and the Scully Parcel, for access to the BLM Parcel and the Monger Ranch for residential and

agricultural purposes.

       27.     On January 23, 1937, Kate Gray a/k/a Mrs. W. R. Gray received a deed signed by

A. R. Brown for the Kjolhede Parcel.

       28.     Continuing after January 23, 1937 for a period exceeding 18 years, MFLP’s

predecessors and MFLP used the Monger Access Road, as constructed across the Kjolhede Parcel

and the Scully Parcel, for access to the BLM Parcel and the Monger Ranch for residential and

agricultural purposes.

       29.     On May 6, 1980, the State of Colorado recorded a patent for the lands now owned

by Defendants Kjolhede to A. R. Brown.

       30.      Continuing after May 6, 1980 for a period exceeding 18 years, MFLP’s

predecessors and MFLP used the Monger Access Road as constructed across the Kjolhede Parcel

for access to the BLM parcel and the Monger Ranch for residential and agricultural purposes.



                                                 7
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 8 of 15




        31.     Defendants Kjolhede acquired the Kjolhede Parcel in 1999.

        32.     In 2019, MFLP entered into a contract to sell the Monger Ranch to a group of family

members. The purchase price is to be paid in part by public funding of a conservation easement.

As a condition to granting a conservation easement, the Monger Ranch must have access to a

public road.

        33.     Also in 2019, Defendant Scully acquired the Scully Parcel across which the Monger

Access Road is located. Beginning in 2020, Defendant Scully objected to the Plaintiff’s use of

Monger Access Road and has asserted that the Mongers may only use the road for agricultural

purposes. Their assertions have prevented the conservation easement transaction.

        34.     Public rights of way in Routt County, including those created under 43 U.S.C. §

932 (“RS 2477”), are commonly sixty feet wide. As such, MFLP’s easement over the Scully’s

property should be at least sixty feet wide.

                 COUNT I – DECLARATORY JUDGMENT 43 U.S.C. § 932

        35.     MFLP incorporates by reference the allegations contained in the paragraphs set

forth above as if fully set forth herein.

        36.     This claim is brought pursuant to 28 U.S.C. §§ 2201 and 2202 and F.R.C.P. 57 to

determine and declare the rights, obligations and status of the parties under RS 2477.

        37.     There are current and ongoing disputes between MFLP and the Defendants

concerning whether the Monger Access Road is a public road under federal law. MFLP takes the

position that the Monger Access Road is a public road pursuant to RS 2477 whereas the Defendants

assert that it is not and that the Monger Access Road can only be used for agricultural purposes.




                                                 8
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 9 of 15




       38.     RS 2477, prior to its repeal in 1976, stated: “[T]he right of way for the construction

of highways over public lands, not reserved for public uses, is hereby granted.” repealed by Pub.

L. No. 94–579, Title VII, § 706(a), 90 Stat. 2793 (1976). The grant is self-executing and comes

into existence automatically if a public highway is established across public land in accordance

with the laws of Colorado. The grant may be accepted by either some positive act on the part of

public authorities or a public user for such period and under such conditions as to indicate that the

grant had been accepted. The use may be by anyone who has occasion to travel over the public

lands and if the use be by only one, it suffices. A road may be a highway though it reaches but

one property owner.

       39.     Prior to the recording of the initial patent for the Scully Parcel on March 13, 1927,

the Monger Access Road had been constructed and was in use by the public and by the MFLP

predecessors as a public user.

       40.     Title to the lands underlying the Monger Access Road and Routt County Road 46,

in the locations as they existed prior to March 13, 1927, were held by the United States and the

Colorado State Board of Land Commissioners and were in the public domain over public lands

not reserved for public uses.

       41.     On or prior to May 4, 1921, MFLP’s predecessors accepted the RS 2477 offer to

accept a right-of-way for the Monger Access Road for public uses by the use of the road in the

manner required under the laws of the State of Colorado.

       42.     The Monger Access Road was established as a public road pursuant to Colorado

law under CRS § 43-2-201(1) which states: “The following are declared to be public highways:

… (c) All roads over private lands that have been used adversely without interruption or objection



                                                 9
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 10 of 15




 on the part of the owners of such lands for twenty consecutive years”… (e) All roads over the

 public domain.” At the time the Monger Access Road was constructed and being used by the public

 and MFLP’s predecessors, the Kjolhede Parcel and the Scully Parcel were at that time in the public

 domain. To the extent that the Kjolhede Parcel was private lands when the deed from A. R. Brown

 to Kate Gray was recorded, the Monger Access Road across the Kjolhede Parcel (i) was used by

 the public and MFLP’s predecessors under a claim of right in a manner adverse to Kate Gray’s

 interests and was uninterrupted for 20 years and (ii) Kate Gray had actual or implied knowledge

 of the public’s use and made no objection.

        43.     The Monger Access Road was also established as a public road pursuant to

 Colorado law under CRS § 43-1-202 which states “All roads and highways which are, on May 4,

 1921, by law open to public traffic shall be public highways.” As evidenced by the Resurvey

 completed in 1921 and the minutes of the Board of County Commissioners on April 13, 1913, the

 Monger Family Road across the Kjolhede Parcel and the Scully Parcel was open to public traffic

 on May 4, 1921. Monger Road was open to public use by law under both RS 4277 and under CRS

 § 43-1-201(1)(e).

        44.     The Monger family as a public user, as well as other members of the public,

 accepted the RS 2477 offer of dedication to use the Monger Access Road as a public road to access

 both the Monger Family Ranch and the parcel owned by the BLM.

        45.     The county’s vacation of Trull Creek Road did not vacate the MFLP’s right-of-way

 on the Monger Access Road.

        46.     MFLP is entitled to the Court’s determination and declaration that MFLP is entitled

 to use a sixty-foot wide right-of-way across the Kjolhede Parcel and the Scully Parcel in the



                                                10
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 11 of 15




 location of the Monger Access Road for access to the Monger Ranch and the BLM parcel for all

 uses available for a public road.

 COUNT II DECLARATORY JUDGMENT IMPLIED EASEMENT BY FEDERAL LAW

         47.     MFLP incorporates by reference the allegations contained in the paragraphs set

 forth above as if fully set forth herein.

         48.     This claim is brought pursuant to 28 U.S.C. §§ 2201 and 2202 and F.R.C.P. 57 to

 determine and declare the rights, obligations and status of the parties under federal law.

         49.     There are current and ongoing disputes between MFLP and the Defendants

 concerning whether the MFLP has an implied easement to use the Monger Access Road under

 federal law. MFLP takes the position that, pursuant to federal common law, MFLP has an easement

 by necessity to the Monger Access Road that grants MFLP the right to use the Monger Access

 Road as a public road. Defendants disagree that MFLP has such an easement.

         50.     Immediately prior to the issuance of the serial patent for the Kjolhede Parcel by the

 United States to the State of Colorado in 1902, all of the lands the subject matter hereof were

 owned by the United States and were in the public domain and there was unity of title.

         51.     Immediately prior to the issuance of the patent by the United States to Mr. Hardy

 for the Monger Ranch, the Scully Parcel and the Hardy Parcel were owned by the United States

 and were in the public domain and there was unity of title.

         52.     Immediately prior to the issuance of the 1920 patent to the Monger family, the

 Scully Parcel was owned by the United States and there was unity of title.

         53.     By federal law and by implied Congressional intent, no parcel patented by the

 United States should be landlocked by other lands still in the public domain.



                                                  11
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 12 of 15




         54.     The inferred intent of the parties is determined by the circumstances surrounding

 the transaction. The existence of the Monger Access Road at the time the patents were issued is

 sufficient circumstances to infer the parties’ intent that the Monger Ranch was to have access

 across the same road over which the County had accepted a right of way under RS 2477.

         55.     The only practical means of access to the Monger Ranch is the Monger Access

 Road. Strict necessity is not required.

         56.     As a result of the county vacation of Trull Creek Road, the Monger Ranch would

 have been landlocked unless an implied easement existed. Under these circumstances an implied

 easement should be deemed to have existed at the time the patents were issued across the Monger

 Access Road for all purposes for which Trull Creek Road could have been used as a public road.

 This result is supported by the statements made by the petitioners in the vacation proceeding that

 the Monger Ranch would still have access to a public road after the vacation.

         57.     MFLP is entitled to the Court’s determination and declaration that a sixty-foot wide

 implied easement exists across the Kjolhede Parcel and the Scully Parcel on the Monger Access

 Road for access to the Monger Ranch and BLM parcel for all uses available for a public road.

          COUNT III DECLARATORY JUDGMENT EASEMENT BY ESTOPPEL

         58.     MFLP incorporates by reference the allegations contained in the paragraphs set

 forth above as if fully set forth herein.

         59.     This claim is brought pursuant to 28 U.S.C. §§ 2201 and 2202 and F.R.C.P. 57 to

 determine and declare the rights, obligations and status of the parties under Colorado law.

         60.     There are current and ongoing disputes between MFLP and the Defendants

 concerning whether MFLP has an easement to use the Monger Access Road as a public road.



                                                  12
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 13 of 15




          61.   In the petition filed with the county in 1930, the petitioners, including Mrs. W. R.

 Gray a/k/a Kate Gray and Mr. W. R. Gray the Defendants’ predecessors in title, agreed that each

 owner would have access to a public road after the vacation of Trull Creek Road.

          62.   In reliance upon that agreement, MFLP’s predecessors consented to the petition

 with the understanding that the Monger family would have public access to the Monger Family

 Ranch.

          63.   After the vacation, the owners of the Kjolhede Parcel and the Scully Parcel

 knowingly permitted MFLP’s predecessors to continue to use the Monger Access Road as a public

 road under circumstances in which it was reasonable to foresee that MFLP’s predecessors and

 users would substantially change position believing that the permission would not be revoked.

          64.   Through the actions of Defendants’ and MFLP’s predecessors, an easement was

 created across the Kjolhede Parcel and Scully Parcel on the Monger Access Road for access to the

 Monger Ranch and BLM parcel.

          65.   MFLP’s predecessors substantially changed their position by allowing the vacation

 and the continued use of the Monger Access Road in reasonable reliance on their agreement with

 prior owners and the understanding and belief they had legal entitlement and permission to use

 Monger Access Road for all public road purposes.

          66.   Injustice can be avoided only by the establishment of a servitude.

          67.   Plaintiff is entitled to the Court’s determination and declaration that MFLP has a

 60-foot wide easement by estoppel over that portion of the Kjolhede Parcel and the Scully Parcel

 in the location of Monger Access Road for access to the Monger Ranch and BLM for all uses of a

 public road.



                                                 13
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 14 of 15




         COUNT IV – DECLARATORY JUDGMENT PRESCRIPTIVE EASEMENT

          68.    MFLP incorporates by reference the allegations contained in the paragraphs set

 forth above as if fully set forth herein.

          69.    This claim is brought pursuant to 28 U.S.C. §§ 2201 and 2202 and F.R.C.P. 57 to

 determine and declare the rights, obligations and status of the parties under Colorado law.

          70.    There are current and ongoing disputes between MFLP and the Defendants

 concerning the extent to which MFLP may use the Monger Access Road.

          71.    MFLP and/or its predecessors continuously used the Monger Access Road across

 Kjolhede Parcel and the Scully Parcel for residential and agricultural purposes for the prescription

 period, including the period commencing with the vacation of Trull Creek Road, and their use was

 open or notorious and was either adverse or pursuant to an attempted but ineffective grant, the

 reservation in the vacation ordinance.

          72.    MFLP is entitled to the Court’s determination and declaration that a prescriptive

 easement exists across that portion of the Kjolhede Parcel and the Scully Parcel in the location of

 Monger Access Road for access to the Monger Ranch and BLM parcel for residential and

 agricultural purposes.


                                       PRAYER FOR RELIEF

          Wherefore, Monger requests the following relief:

          A.     Declaratory judgment that MFLP is the owner of a sixty-foot wide right-of-way or

 easement across the Kjolhede Parcel and the Scully Parcel, centered on the road as it exists, for

 access to the BLM Parcel and the Monger Ranch for all uses permitted for a public road, including

 utilities.


                                                 14
Case 1:21-cv-01162-NYW Document 1 Filed 04/27/21 USDC Colorado Page 15 of 15




      B.     Such other relief as the Court may deem proper.

      Respectfully submitted this 27th day of April, 2021.


                                           SHERMAN & HOWARD L.L.C.

                                           s/ Jessica J. Arett
                                           Alan M. Keeffe
                                           Jessica J. Arett
                                           675 Snapdragon 350
                                           Steamboat Springs, CO 80487
                                           Telephone: (303) 297-2900
                                           Fax:          (303) 298-0940
                                           Email:        akeeffe@shermanhoward.com
                                           Email:        jarett@shermanhoward.com

                                           Attorneys for Plaintiff Monger Family Limited
                                           Partnership




                                             15
